Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach receiving, by an application programming interface (API) gateway, a client API request to access an application comprising a distributed microservices architecture; initiating, by the API gateway, a whitelisting validation operation determine if the client API request is permitted, wherein the whitelisting validation operation comprises: comparing an API endpoint of the client API request to a whitelist of permitted API endpoints of registered microservices of the application to determine whether the API endpoint of the client API request comprises a permitted API endpoint in the whitelist, wherein comparing comprises identifying an element of the client API request, wherein the identified element comprises at least one of an endpoint path, an endpoint parameter, an endpoint parameter value, a specified method of the client API request, and a header of the client API request; utilizing the whitelist to determine whether the identified element is a permitted element of the client API request; and rejecting the client API request in response to determining that the identified element is not a permitted element of the client API request; and routing, by the API gateway, the client API request to a target microservice of the application, in response to the whitelisting validation operation determining that the client API request is permitted in combination with all the element in the claim.
Claims 1, 10 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444